Citation Nr: 1211216	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty for training from March 2002 to July 2002, and on active duty from June 2006 to October 2007.  He also served in the Kentucky Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) from a March 20110 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to service connection for PTSD.  The Board has recharacterized and bifurcated the claim for the reasons discussed below.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In November 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  Clear and unmistakable evidence reflects both that that the Veteran had major depressive disorder and anxiety disorder prior to service and that these disabilities were not permanently aggravated by his combat experiences or anything else in service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).

2.  Anxiety disorder and major depressive disorder clearly and unmistakably preexisted service and clearly and unmistakably were not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for PTSD.  The RO did not specifically refer to psychiatric disabilities other than PTSD, but this notice defect was not prejudicial because the Veteran had actual knowledge that the claim applied more broadly to psychiatric disabilities other than PTSD, as evidence by the RO's decision discussed below and the undersigned's statement at the start of the Board hearing that the issue was entitlement to service connection for a psychiatric disorder to include PTSD.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007).  The September 2009 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran indicated that he had received treatment at Baptist Regional Medical Center and in a March 2011 letter the RO requested that he complete the enclosed authorization and consent to release information forms or obtain and send the information himself.  The Veteran did not return the forms but rather enclosed with his substantive appeal records from his May 2003 hospitalization at Baptist Regional Medical Center.  Consequently, the RO was not required to take further action with regard to these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-Federal records, including providing authorization for release of records).

Finally in this regard, during the Board hearing, the undersigned asked question designed to indicate that it was incumbent upon him the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  This action supplemented VA's compliance with the VCAA, provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in November 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for PTSD and for an acquired psychiatric disability other than PTSD are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran received the combat infantry badge (CIB) for his service in Iraq during his second period of service and claims that he currently has PTSD as a result of this combat.  During the Board hearing, the Veteran described being shot at, constant mortar and rocket attacks, and a Lieutenant sustaining a shrapnel injury from a rocket.  When asked how close he was to any injury or trucks being blown up, the Veteran stated, "I wasn't near that, sir.  It was just something that happened . . . in our unit."  Id. at 2-3.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the Board finds that the Veteran engaged in combat with the enemy.  It will therefore presume that the Veteran's testimony is credible and would constitute a valid stressor for purposes of the PTSD claim and a valid in-service event for purposes of the claim with regard to other psychiatric disabilities.  However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Pursuant to 38 U.S.C.A. § 1154(b), "Service connection of such injury or disease can be rebutted by clear and convincing evidence to the contrary."  As explained below, the Veteran's claim must be denied with regard to PTSD because of the lack of a current disability and with regard to the other psychiatric disabilities because they preexisted service and were not aggravated thereby.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to PTSD, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

With regard to PTSD, the weight of the evidence reflects that the Veteran has not met the first requirement of a valid diagnosis of PTSD.  There are various notations in the post service VA treatment records containing indications of a diagnosis of PTSD.  For example, a July 2009 mental status examination report contains a diagnosis of "PTSD (as per CPRS)," an August 2009 summary of a psychiatric consultation interview indicated that the Veteran had reported several significant symptoms of PTSD, a February 2011 VA psychiatric treatment note indicated that, "The team concurred that [the Veteran]'s current presentation of his symptoms is consistent with a continuing diagnosis of PTSD," and a March 2011 VA treatment note indicated that the Veteran was informed that his presenting symptoms met the criteria for diagnoses of PTSD and major depressive disorder.  On the other hand, a December 2007 PTSD screen was mostly negative, with "No" answers to 3 of the 4 questions, a March 2009 PTSD screen was deemed negative, with "No" answers to 2 of the 4 questions, and a March 2009 behavioral health assessment contained a diagnosis of anxiety disorder, not otherwise specified, rule out (R/O) PTSD.  None of the above positive and negative diagnoses regarding PTSD contained a detailed explanation of the reasons for the opinion rendered.

The only such opinion was that of the the VA psychiatrist who performed the October 2009 VA examination and provided a subsequent, November 2010 opinion.  The psychiatrist reviewed the claims file prior to the examination and the follow up opinion.  He indicated that the private treatment records would be helpful in rendering an opinion, and reviewed those records prior to the follow up opinion.  In both cases, the psychiatrist diagnosed anxiety disorder not otherwise specified and noted that the Veteran did not meet the full criteria for PTSD.  He explained in the November 2010 follow up opinion that the Baptist Regional Medical Center records did not reflect chronic ongoing PTSD problems for which he needed to stay in treatment (the Baptist discharge diagnoses were adjustment reaction with depression (provisional) and rule out major depressive disorder, while the admission diagnosis had been major depression, recurrent), and that the psychiatrist's own October 2009 examination testing also showed that the Veteran did not meet the criteria for PTSD.  He further explained that DSM-IV requires that individuals who suffer from PTSD must have a cluster of symptoms that support the diagnosis and the psychiatrist did not find these symptoms during his interview and testing of the Veteran.  The psychiatrist also indicated that the Veteran would also have had to have a significant disturbance, i.e., causing clinically significant distress or impairment in social, occupational, or other important areas of functioning, and the psychiatrist did not find this level of disturbance.

As the VA psychiatrist gave a detailed explanation for his conclusion that the Veteran did not meet the DSM-IV criteria for PTSD based on a comprehensive and accurate description of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As the remaining medical opinions contained little or no reasoning, they were of far less probative weight.  Consequently, the weight of the medical evidence reflects that the Veteran does not meet the criteria for a diagnosis of PTSD.  To the extent that the Veteran and his representative contend that the Veteran has PTSD, while lay witnesses are competent as to some medical matters, they do not have the medical expertise to render a diagnosis of PTSD. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Consequently, the statements of the Veteran and his representative are not competent on the question of whether he has a valid diagnosis of PTSD so as to meet the current disability requirement with regard to the claim for entitlement to service connection for PTSD.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, and has therefore failed to establish an essential element of the claim of entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application with regard to this claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Although the Veteran claimed entitlement to service connection for PTSD, he has been diagnosed with other psychiatric conditions as discussed below.  The Board will therefore consider whether he is entitled to service connection for these other diagnosed psychiatric conditions.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

As noted above, the Veteran has been diagnosed with psychiatric disabilities, including anxiety disorder and major depressive disorder.  However, there is evidence that these disabilities existed prior to his second period of service.  The May 2003 Baptist Regional Medical Center admission note contains a diagnosis of major depressive disorder and the discharge summary contains a diagnosis of adjustment reaction with depression (provisional).  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  In this case, June and July medical records reflect that the Veteran was medically cleared for deployment when activated from his National Guard unit in July 2006, and no psychiatric abnormalities were noted.  There is no entrance examination report.  Consequently, the Veteran is presumed to have been sound at the time of entry into his second period of active service.

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  See also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).   Compare 38 U.S.C.A. § 1154(b) (requiring "clear and convincing evidence" to rebut presumption of service incurrence based on lay testimony of veteran who engaged in combat with the enemy).
 
In this case, the medical evidence reflects that the Veteran had a psychiatric disability prior to entrance into service.  This evidence includes the Baptist Regional Medical Center records noted above as well as the VA psychiatrist's November 2010 opinion, in which he discussed the Baptist Regional Medical Center records as well as the Veteran's statements to him indicating that he was hospitalized three to four times at that Medical Center between 2002 and 2004.  The psychiatrist noted that the hospitalizations reflect a significant amount of emotional distress prior to the Veteran's deployment to Iraq, and also that the exposure of the Veteran during his childhood to his mother's threats of suicide and his sister's attempted suicide also reduced his psychological tolerance of stress.  In addition to his statements to the physician, the Veteran stated during the Board hearing that he sought psychiatric treatment prior to his second period of service based on his parents divorce at that time.  All of this evidence reflects that the Veteran had a psychiatric disability prior to service, and there is no evidence to the contrary.  Thus, the Board concludes that there is clear and unmistakable evidence that a psychiatric disability preexisted service.  The remaining question is whether there is clear and unmistakable evidence that the preexisting disability was not aggravated by service.  The Board finds that there was such evidence, for the following reasons.

The only medical opinion to address this question is the VA psychiatrist's November 2010 opinion, which he rendered after reviewing the claims file including the pre-second period of service treatment records he had found lacking at the time of the October 2009 examination.  In his opinion, the psychiatrist noted the Veteran's denial of most psychiatric symptoms on the January 2007 post deployment physical and his pre-deployment May 2006 report of medical history, which the physician characterized as somewhat misleading, in which he indicated that he had only received counseling and denied a history of nervous trouble, depression, or having been evaluated for a mental condition.  He also noted the March 2009 VA social worker's provisional diagnosis of possible PTSD following positive screening in the primary care clinic, and the notation of the PTSD clinical team that the Veteran had symptoms consistent with a diagnosis of PTSD.  He concluded that the Veteran had a psychiatric disability that preexisted service and was not aggravated by service including combat.  He noted that there was evidence from the Veteran's pre-deployment records that he had psychiatric issues that required one or more hospitalizations.  The psychiatrist noted that the Veteran's pre-military anxiety may have been temporarily exacerbated by his deployment, but that his treatment history and failure to pursue recommendations for treatment did not support a permanent aggravation of his preexisting anxiety.  He also concluded that it was likely, given the pre-service history and ongoing nature of his psychiatric problems, that the Veteran would have a waxing and waning of depression and anxiety that were unrelated to his deployment.

As the VA psychiatrist gave a detailed reason for his opinion that the Veteran's service did not permanently worsen his preexisting major depressive disorder and anxiety disorder (as opposed to temporarily exacerbating them) based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Beverly, 9 Vet. App. at 406 (requiring worsening of underlying condition as opposed to temporary or intermittent flare-ups of symptoms in order to establish aggravation).  There is no contrary medical opinion in the evidence of record.

The Board has also considered the lay statements on this question.  These include the Veteran's June 2010 substantive appeal (VA Form 9) in which he wrote that his depression in 2002 was due to his parent's divorce, to which he was having problems adjusting, but did not continue having trouble with this condition, and that his combat exposure was the cause of his anxiety, rather than is parents' divorce.  In addition, the Veteran's wife wrote in a March 2010 statement that the Veteran's psychiatric problems were becoming worse and that his experiences in Iraq had changed him mentally as well as physically.  Lay witnesses are competent to testify to their observations, and the Veteran and his wife are competent to state that they observed a worsening in his psychiatric condition from the time of his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also 38 U.S.C.A. § 1154(b) (requiring that VA accept satisfactory lay evidence of service incurrence or aggravation of disease, if consistent with the circumstances, conditions, or hardships of such service).

However, the question of whether the Veteran's preexisting anxiety disorder and major depressive disorder were permanently worsened by his service is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The testimony of the Veteran and his wife on this medical question is therefore not competent.  Moreover, to the extent that their testimony is competent, the specific, reasoned opinion of the VA psychiatrist is of greater probative weight than the more general lay assertions of the Veteran and his wife.

For the foregoing reasons, the evidence clearly and unmistakable reflects that the Veteran's preexisting major depressive disorder and anxiety disorder were not permanently aggravated by his combat service.  Moreover, because the high burden of clear and unmistakable evidence has been met with regard to both preexistence and lack of aggravation of anxiety disorder and major depressive disorder, it follows that the lesser burden of clear and convincing evidence contrary to satisfactory lay evidence of aggravation of disease in a combat veteran pursuant to 38 U.S.C.A. § 1154(b) has also been met.  As a current psychiatric disability is therefore not due to aggravation of a preexisting disability, entitlement to service connection for an acquired psychiatric disability must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


